DETAILED ACTION
The present application, filed on (11/29/2018), is being examined under the first inventor to file provisions of the AIA .   Claims (1-20) were examined in a Non-Final on 6/12/2020. A Final office action in response to Applicants submission dated 9/14/2020 was mailed on 11/27/2020. A second Non-Final in response to a request for continued examination under 37 CFR 1.114 was mailed on 5/27/2021. This office action is in response to Applicants submission of 8/25/2021. 
Response to Arguments and amendments
Rejection under 35 USC § 112 and drawing requirement has been withdrawn in view of the explanation by the applicant. It appears that the actuators could provide limited tilt on account of some gap between the sleeve (465) and shaft (510). 
It is however noted that Selyutin et al provides that by its floating sleeve 208 (Fig 10). Using tilt as a process parameter in the prior art would provide the motivation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (KR 10-2008-0023569) in view of Selyutin et al (US 6120609), Rice et al (US 20170213758) and Robert J Steger (US 7176403).
Lee et al disclose a ring adjuster for a focus ring which can be lifted to constantly maintain relative height between a focus ring and a wafer for achieving uniformity of plasma sheath distribution by using a lift pin that lifts an upper surface of the focus ring when worn-out of the focus ring occurs during the plasma etching process (Abstract). The substrate is supported on a pedestal (101). Lee et al disclose, a driving mechanism (105) (See Fig 3a) to allow free lifting and lowering movement of the lift pin. The focus ring, surrounds an outer periphery of the wafer. The lift pin lifts and lowers the focus ring. The driving mechanism, which is a motor, adjusts a surface position of the focus ring by driving the lift pin (Abstract). Adjuster pins are outside of the diameter of the pedestal since the pedestal is the part which holds the substrate. 
Lee et al do not disclose details of the adjuster assembly including adjuster flange. 
Selyutin et al disclose a pedestal assembly comprising a pedestal (22) for supporting a substrate, the pedestal having a central shaft that positions the pedestal at a height during operation (30); a ring configured for placement along a periphery of the pedestal (180); an adjuster flange disposed around a middle section of the central shaft (36); a sleeve connected to the adjuster flange and extending from the adjuster flange to an adjuster plate disposed under the 
	Regarding stem Selyutin et al disclose that it could be hollow to allow utilities to pass through (Col 1 lines 60-65) and has seals. Therefore desired vacuum could be maintained in the stem.
Selyutin et al disclose lower and upper bellows attached to adjuster flange (Fig 1).
It would have been obvious for one of ordinary skill in the art to apply the lifting mechanism taught by Selyutin et al to the focus ring lifting arrangement of Lee et al by replacing drive mechanism 105 by ring 84 including the mechanism attached to ring 84. While some claimed features as discussed are not disclosed in exact structure they would have been obvious since their functions are disclosed in an alternative structure. 
Claim 1, 11 and 17 include the limitation as below;

“wherein the adjuster flange is coupled to at least three adjuster actuators controlled by one or more controllers configured to raise or lower a corresponding portion of the adjuster flange, and in combination, the adjuster flange, the at least three adjuster actuators, and the one or more controllers are arranged to cause the adjuster plate to tilt and correspondingly define an elevation or a tilt of the ring relative to a top surface of the pedestal in order to control capacitance between an inner edge of the ring and the pedestal.”

Regarding this it is noted that Rice et al discloses the teaching of adjusing height and tilt of the edge ring by using one or more actuators (See at least, Abstract, para 25 and Fig 2B). 
For one of ordinary skill in the art at the time of invention would therefore be obvious to apply this teaching to Lee et al through, adjustment of height and tilt by an actuator applied to flange 36 of Selyutin et al according to the teaching of Rice et al.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tilting as a process parameter is disclosed by Shankar Swaminathan (US 20170121819), Steven Fink (US 20040149389), Jon McChesney (US 20170263478) and several others.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716